In a consolidated action by the plaintiffs to recover damages for breach of contract, breach of warranty, fraud and slander, and by the defendant Northville Dock Corporation to recover the agreed price and reasonable value of goods sold ancl delivered to plaintiffs, and for other relief, the plaintiffs appeal from so much of an order of the Supreme Court, Suffolk County, dated September 27,1962, as denied their motion: (a) to vacate the demand of defendants Northville and Haas, dated July 17, 1962, for a bill of particulars of plaintiffs’ claim; and (b) to vacate said defendants’ notice (dated the same day) to examine plaintiffs before trial. Order, insofar as appealed from, affirmed, with $10 costs and disbursements. The bill of particulars as demanded shall be served within 20 days after entry of the order hereon; and the examination shall proceed on 10, days’ written notice by said defendants or on any other date mutually fixed by the parties. No opinion. Beldock, P. J., Kleinfeld, Christ, Rabin and Hopkins, J J., concur.